Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114 after Final Rejection

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/04/2022 has been entered.

Response to Amendment
Claims 1-5,7-9, 14-22, 25-27, are pending. Claims 6, 10-13, 23-24, are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9, 14, 15-20, 22, 25-27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Viola (US 20120108900) in view of Conlon (US 20120053406) and further in view of Igov (US 20160174814).


Regarding claim 1, Viola discloses a system (FIG.6; para [0032]) for providing on-demand functionality during a medical procedure comprising: 
a first instrument comprising an instrument body (sleeve 60; FIG. 7, reproduced below) and an end effector (endoscopic portion (elongated shaft) 52 with clip applier 50; para [0029]), the end effector providing a first functionality; 
a first accessory (camera 10; FIG. 7) providing a second functionality; and 
a mounting device comprising: 
a first mounting component (magnetic mounting base 20 with magnets 24; para [0024]) attached to the first accessory (camera 10; FIG. 7); and 
a second mounting component (Portion of the sleeve 60 attached to the base 20 with magnets being positioned inside for magnetic attraction with the camera base 20. Para [0020]; FIG. 7) attached to the first instrument,
wherein the first mounting component is decouplable from the second mounting component (First and second mounting components are decouplable by magnet; Para [0020]; FIG. 7), and wherein the first mounting component is configured to interact with the second mounting component to removably couple the first accessory to the first instrument to augment the first functionality with the second functionality (Magnets 24 interact with the sleeve to attach the camera 10 to the sleeve 60; camera 10 is removably couplable because of the magnets 24; FIGS. 6, 7; Magnets 24 allow camera 10 change its orientation between a distal-facing orientation and a proximal-facing orientation by use of another magnet outside the patient body. It is noted that another magnet outside the patient body is not positively claimed.). 
Viola is silent regarding wherein the mounting device is configured to transition the first accessory between a first configuration and a second configuration while both the first accessory and the end effector are inside a patient body, and wherein in the first configuration, the first accessory is in a distal-facing orientation relative to the first instrument, and wherein in the second configuration, the first accessory is in a proximal-facing orientation relative to the first instrument. 
Conlon is directed to surgical kit and magnetic camera and controlling position of the magnetic camera inside the body (abstract; FIG. 2) and teaches using external magnet (Control unit 46; External control unit 46 magnetically anchors the camera 42 to the abdominal wall 10. Para [0022]) to magnetically change orientation of the end effector are inside a patient body (External magnetic control unit 46 is used to control the orientation of the camera 42. FIG. 2; Para [0022], [0027], [0031], [0037]). 
Igov is directed to performing multi-task in a lumen of a living creature accessible via a path (abstract) and teaches wherein in a first configuration, the first accessory is in a distal-facing orientation relative to the first instrument, and wherein in the second configuration, the first accessory is in a proximal-facing orientation relative to the first instrument (Camera 546a, 546b are distal facing or proximal facing;  FIGS. 5A, 5B; para [0185]-[0186], [0325]).
Since Viola already discloses decouplable magnetic mounting for the camera (Magnets 24 interact with the sleeve to attach the camera 10 to the sleeve 60; discussed above) configuring such mounting device for maneuvering camera in different orientation for viewing inside the body is an obvious next step that flows for the disclosure of Viola.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Viola by providing an external magnet (such as external control unit 46) in accordance with the teaching of Conlon to change orientation of the accessory (Magnetically mounted  camera 10 of Viola) to change configuration of camera from first configuration to the second configuration so that rear portion of the surgical area could be viewed by using the same camera that is used for forward viewing.

    PNG
    media_image1.png
    721
    562
    media_image1.png
    Greyscale

Regarding claim 2, Viola discloses the system of claim 1, wherein the first or second functionality includes a surgical functionality (endoscopic portion (elongated shaft) 52 of clip applier 50; para [0029]).  
Regarding claim 3, Viola discloses the system of claim 1, wherein the first or second functionality includes a monitoring functionality (camera 10; FIG. 7).  
Regarding claim 4, Viola discloses the system of claim 1, wherein the first or second functionality is selected from a group consisting of gripping, extracting, cutting, injecting, stitching, stapling (endoscopic portion (elongated shaft) 52 of clip applier 50; para [0029]), ablating, delivering light, delivering liquids, providing irrigation, or providing suction.  
Regarding claim 5, Viola discloses the system of claim 1, wherein the first or second functionality is selected from a group consisting of imaging (camera 10; FIG. 7), sensing, probing, or illuminating.  
Regarding claim 7, Viola discloses the system of claim 1, wherein the first functionality includes a surgical functionality (endoscopic portion (elongated shaft) 52 of clip applier 50; para [0029]) and the second functionality includes a complementary monitoring functionality (camera 10; FIG. 7). 
Regarding claim 9, Viola discloses the system of claim 1, wherein the first accessory includes a camera (camera 10; FIG. 7).
Regarding claim 15, Viola discloses the system of claim 1, wherein the first mounting component includes a tab (magnetic mounting base 20 with magnets 24; para [0024]).().  
Regarding claim 16, Viola discloses the system of claim 1, wherein the first mounting component includes a magnet (magnetic mounting base 20 with magnets 24; para [0024]) for removably coupling the first accessory to the first instrument.  
Regarding claim 17, Viola discloses the system of claim 1, wherein the first accessory includes a protrusion or a notch (camera 10 has an oval shape; FIG. 7)  to facilitate being picked up by a second instrument.  
Regarding claim 18, Viola discloses the system of claim 1, wherein the first accessory is configured to be parked inside the patient body when not attached to the first instrument (camera 10 by having magnetic mounting base 20 with magnets 24 is configured to be parked inside the patient body; FIG. 7).  
Regarding claim 20, Viola discloses the system of claim 18, wherein the first accessory continues to provide the second functionality while parked (Camera 10 would continue to provide the second functionality while parked.).  
Regarding claim 22, Viola discloses the system of claim 1, wherein the first accessory is couplable to a distal end of the instrument body of the first instrument (Camera 10 by having magnetic mounting base 20 with magnets 24 is couplable to distal end of the first instrument. FIG. 7).  
Regarding claim 25, Viola discloses the system of claim 1, wherein the first mounting component is fixed to the first accessory (magnetic mounting base 20 with magnets 24 is fixed to the camera; para [0024]) such that an orientation of the first mounting component relative to the first instrument changes when the orientation of the first accessory changes relative to the first instrument (Magnetic mounting base 20 with respect to the first instrument would change as the orientation of the camera is changed.).  
Regarding claim 26, Viola discloses the system of claim 1, wherein the second mounting component includes a mechanical mechanism, a tab (portion of the sleeve 60 attached to the magnetic base 20 is a mechanical tab mechanism. FIG. 7).  
Regarding claim 27, Viola discloses the system of claim 1, wherein the second mounting component includes a magnet (magnets can be positioned inside the sleeve for magnetic attraction with the camera base 20. Para [0020]) for removably coupling the first accessory to the first instrument.


Regarding claim 14, Viola discloses wherein the first accessory provides a distal camera view when the first instrument is inserted into the patient body (Camera 10; FIG. 7). Viola does not expressly disclose a proximal camera view when the first instrument is withdrawn from the patient body. 
Igov discloses wherein the first accessory provides a distal camera view (camera 534 is positioned at the distal end. FIG. 9) when the first instrument is inserted into the patient body and a proximal camera view when the first instrument is withdrawn from the patient body (In view of FIG. 5B, the camera 534 can be reversed for proximal camera view. Para [0185], [0188]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viola and reverse the face of the camera for the purpose of visualizing rear while withdrawing the instrument (Para [0185], [0188] of Igov). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viola in view of Conlon (US 20120053406) and further in view of Igov (US 20160174814).
Regarding claim 19, Viola is silent regarding whether the first accessory is configured to be parked against a body wall of the patient body using a magnet positioned outside the patient body opposite the first accessory.
Conlon  teaches a first accessory (camera 42; FIG. 2, reproduced below) is configured to be parked against a body wall of the patient body using a magnet  (External control unit 46 has a magnet; para [0022]) positioned outside the patient body opposite the first accessory (External control unit 46 magnetically anchors the camera 42 to the abdominal wall 10; ; FIG. 2; para [0022], [0025]).


    PNG
    media_image2.png
    533
    738
    media_image2.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Viola to provide a magnet outside the patient body in accordance with the teaching of Conlon so that the camera could  be parked against a body wall (abstract; FIG. 2 of Conlon) for adjusting the orientation of the camera view.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Viola (US 20120108900) in view of Conlon (US 20120053406) and further in view of Igov (US 20160174814) and Barlow (US 20070255100).
Regarding claim 8, Viola discloses wherein the second functionality includes a complementary illumination functionality (Camera 10 includes LEDs 14. FIG. 7). However, Viola does not expressly disclose wherein the first functionality includes an imaging functionality. 
Barlow is directed to providing vision/imaging by attaching imaging devices at the distal end of the endoscope and at the abdominal wall (FIGS. 8-10; para [0061]-[0065]; abstract) and teaches wherein the first functionality includes an imaging functionality (Capsule endoscope 40 is attached to the distal end distal end 4 of the endoscope 1. FIGS. 8-10; para [0061]-[0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Viola to attach a capsule endoscope (40) at the distal end of the instrument of Viola in accordance with the teaching of Barlow to provide images from two different devices so that received the images could be confirmed by having two image sources during surgery (Para [0066] of Barlow).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viola (US 20120108900) in view of Conlon (US 20120053406) and further in view of Igov (US 20160174814) and Kipshidze (US 20150335453).
Regarding claim 21, Viola is silent regarding the first accessory being couplable to the end effector of the first instrument.  
Genovesi is directed to devices for harvesting vessels, such as arteries and veins, especially as required in vessel grafting procedures (abstract) and teaches an end effector (Surgical clips made of stainless steel; FIG. 2, reproduced below; claims 23-24; para [0045]) of a first instrument that can be coupled to a first accessory (A camera with a magnetic base could be coupled to the surgical clips made of steel.).


    PNG
    media_image3.png
    335
    264
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clips of Viola to have the clip applier (50) of steel because steel can provide more rigidity and durability. Such steel clips would be couplable to the first accessory (the camera) as required by claim 21.

Response to Arguments
Applicant’s arguments, filed on 10/04/2022 have been fully considered and are persuasive.  The rejection dated 10/04/2022 has been withdrawn. However, in view of amendment, a new rejection has been made. See rejections under 103 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
12/05/2022